            Case 2:18-cv-00134-JCM-VCF Document 68 Filed 05/20/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      FRANCIS JOHNSON,
4
                           Plaintiff,
5                                                        2:18-cv-00134-JCM-VCF
      vs.                                                ORDER
6     MINOR ADAMS, et al.,
7                           Defendants.
8           On February 28, 2020, the undersigned referred this matter to the pro bono program. (ECF NO.
9    50).
10          The court has now been notified by potential pro bono counsel that Francis Johnson would like to
11   proceed pro se on this matter.
12          Accordingly,
13          IT IS HEREBY ORDERED that this case is removed from the pro bono program.
14

15          DATED this 20th day of May, 2020.
                                                               _________________________
16
                                                               CAM FERENBACH
17                                                             UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
